DETAILED ACTION
Claims 1-20 are pending. 
Priority: 1/23/2022
Assignee: Microsoft
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11, 12, 13-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mola(20190266086).
As per claim 1 discloses, Mola discloses:
A method, implemented by a processor, for cache-based trace logging using tags in system memory,(Mola, [0070 --  As shown, based on the outcome of act 302, method includes an act 303 of, when the data has already been logged, logging the influx by reference; or an act 304 of, when the data has not already been logged, logging the influx by value.]);
 the method comprising: 
influxing a cache line into a first cache level, including, based at least on the first cache level being a recording cache level, reading a tag that is stored in system memory and that is associated with the cache line(Mola, [0042 -- Typically, each cache comprises a plurality of “cache lines.” Each cache line stores a chunk of memory from its backing store (e.g., system memory 202 or a higher-layer cache)], [0057 -- When a processing unit 102a needs some influx of information (e.g., because an instruction it is executing, will execute, or may execute accesses code or runtime data not already in the cache(s) 102b), a “cache miss” occurs and that information is brought into the cache(s) 102b from the system memory 103.]);
 wherein the tag is an address space identifier, a virtual machine identifier, an exception level, or a ring(Mola, [0145 -- In some implementations, a virtual or physical address may further be distinguished by additional identifiers (e.g., a virtual processor ID, a security setting for the memory address, etc.). In at least some of those implementations, a cache might cause an access to a same address with different additional identifier (or with a higher, lower, or different security level) to behave as a cache miss.]);  
and based at least on reading the tag, determining whether a first value of the cache line has been previously captured by a trace,(Mola, [0067 -- Method 300 also includes an act 302 of checking an (N+i)-level cache to determine if data of the influx has already been logged based on execution at a second processing unit. In some embodiments, act 302 comprises, based on detecting the influx to the first N-level cache, checking the (N+i)-level cache to determine if the data for the memory location has been previously logged on behalf of a second processing unit.]);
 and performing one of: when the first value of the cache line is determined to have been previously captured by the trace, following a logged value logic path when influxing the cache line into the first cache level(Mola, [0067 -- Method 300 also includes an act 302 of checking an (N+i)-level cache to determine if data of the influx has already been logged based on execution at a second processing unit. In some embodiments, act 302 comprises, based on detecting the influx to the first N-level cache, checking the (N+i)-level cache to determine if the data for the memory location has been previously logged on behalf of a second processing unit.]); 
or when the first value of the cache line is determined to have not been previously captured by the trace, following a non-logged value logic path when influxing the cache line into the first cache level(Mola, [0072 -- Turning to the alternative outcome of act 302, in some embodiments, act 304 comprises, when the data for the memory location has not been previously logged on behalf of the second processing unit, causing the data for the memory location to be logged by value on behalf of the first processing unit.]).

As per claim 2, the rejection of claim 1 is incorporated, in addition Mola discloses:
wherein the logged value logic path stores the cache line into an entry within the first cache level without initiating logging of the first value of the cache line into the trace(Mola, [0071 --  In some embodiments, act 303 comprises, when the data for the memory location has been previously logged on behalf of the second processing unit, causing the data for the memory location to be logged on behalf of the first processing unit by reference to log data that was previously logged on behalf of the second processing unit.]).

As per claim 3, the rejection of claim 2 is incorporated, in addition Mola discloses:
wherein the logged value logic path stores the cache line into an entry within the first cache level while initiating logging, into the trace, a reference to the first value of the cache line previously captured by the trace(Mola, [0071 --  In some embodiments, act 303 comprises, when the data for the memory location has been previously logged on behalf of the second processing unit, causing the data for the memory location to be logged on behalf of the first processing unit by reference to log data that was previously logged on behalf of the second processing unit.]);

As per claim 4, the rejection of claim 2 is incorporated, in addition Mola discloses:
wherein the non-logged value logic path stores the cache line into an entry within the first cache level while initiating logging of the first value of the cache line into the trace(Mola, [0072 -- Turning to the alternative outcome of act 302, in some embodiments, act 304 comprises, when the data for the memory location has not been previously logged on behalf of the second processing unit, causing the data for the memory location to be logged by value on behalf of the first processing unit. ]);

As per claim 5, the rejection of claim 1 is incorporated, in addition Mola discloses:
wherein the non-logged value logic path ensures that the tag stored in the system memory indicates that the cache line has been logged(Mola, [0072 -- Turning to the alternative outcome of act 302, in some embodiments, act 304 comprises, when the data for the memory location has not been previously logged on behalf of the second processing unit, causing the data for the memory location to be logged by value on behalf of the first processing unit. ]);

As per claim 6, the rejection of claim 1 is incorporated, in addition Mola discloses:
wherein influxing the cache line into the first cache level also includes, based at least on the first cache level being a recording cache level, at least one of: 
storing the cache line within a logging way of the first cache level(Mola, [0066 -- For example, based on activity by processing unit A1, such as a requested memory access to system memory 202 (e.g., resulting from normal or speculative execution of a first thread of application 104c), a cache miss may occur in cache L1-A1 (i.e., when N equals 1). As such, a line of cache L1-A1 obtains an influx of data, including the then-current value of requested memory location. ]); 
or setting one or more tracking bits associated with an entry in the first cache level that stores the cache line to indicate that the cache line has been logged(Mola, [0067 -- Method 300 also includes an act 302 of checking an (N+i)-level cache to determine if data of the influx has already been logged based on execution at a second processing unit. In some embodiments, act 302 comprises, based on detecting the influx to the first N-level cache, checking the (N+i)-level cache to determine if the data for the memory location has been previously logged on behalf of a second processing unit.]).

As per claim 9, the rejection of claim 1 is incorporated, in addition Mola discloses:
wherein the first value of the cache line is determined to have been previously captured by the trace when cache coherency protocol data indicates that the cache line has not been modified within an upper second cache level(Mola, [0071 -- In some embodiments, act 303 comprises, when the data for the memory location has been previously logged on behalf of the second processing unit, causing the data for the memory location to be logged on behalf of the first processing unit by reference to log data that was previously logged on behalf of the second processing unit. ]).

As per claim 10, the rejection of claim 1 is incorporated, in addition Mola discloses:
wherein the first value of the cache line is determined to have not been previously captured by the trace when cache coherency protocol data indicates that the cache line could have been modified within an upper second cache level(Mola, [0072 --  Turning to the alternative outcome of act 302, in some embodiments, act 304 comprises, when the data for the memory location has not been previously logged on behalf of the second processing unit, causing the data for the memory location to be logged by value on behalf of the first processing unit.]).

As per claim 11, the rejection of claim 1 is incorporated, in addition Mola discloses:
the non-logged value logic path when influxing the cache line into the first cache level and ensuring that the tag stored in the system memory indicates that the cache line has been logged when evicting the cache line from the first cache level(Mola, [0064 -- In accordance with these first embodiments, FIG. 3 illustrates an example of a method 300 for trace recording based on recording an influx to a lower-level cache by reference to prior log data based on knowledge of one or more upper-level caches. FIG. 3 is now described in the context of FIGS. 1 and 2.]).

Claim 12 is similar to claim 1.
Claims 13-17, 19 are similar to claims 2-6, 9-10 with claim 19 containing rejections from claim 9-10.
Claim 20 is similar to claim 1 and 12. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mola(20190266086), and further in view of Mola2(20190087305).

As per claim 7, the rejection of claim 1 is incorporated, in addition Mola discloses:
evicting the cache line from the first cache level, including determining whether a second value of the cache line within the first cache level has been captured by the trace,(Mola2, [0105 -- Next, table 600a shows that at ID[13] the cache line is evicted. As a result, table 600b shows that the CCP entries are empty, table 600c shows that the accounting bits reflect no processing unit as having consumed the cache line, and table 600d shows that no data is logged.]);
 and based at least on the first cache level being a recording cache level, performing one of: 
based at least on the second value of the cache line having been captured by the trace, ensuring that the tag stored in the system memory indicates that the cache line has been logged(Mola2, [0140 --  Also, at any moment in time the cache line may be evicted, which would mean that the data needs to be gathered from another core or re-logged. For example, if before ID[11], A0 had its cache line evicted, then A2 would get the value from A1. If both A1 and A0 were evited, then processor A may need to log the cache line value into the trace for A2.]); 
or ensuring that the tag stored in the system memory indicates that the cache line has not been logged(Mola2, [0105 -- Next, table 600a shows that at ID[13] the cache line is evicted. As a result, table 600b shows that the CCP entries are empty, table 600c shows that the accounting bits reflect no processing unit as having consumed the cache line, and table 600d shows that no data is logged.]]).

As per claim 8, the rejection of claim 7 is incorporated, in addition Mola discloses:
herein ensuring that the tag in the system memory indicates that the cache line has been logged comprises: setting a first field in the tag to indicate that the cache line has been logged(Mola2, [0072 -- As mentioned above in connection with act 304, there are several mechanisms that can be used by the processor 102 to determine whether a cache line is a “participant in logging.” One is to extend each line of the shared cache 102b with one or more additional “accounting bits” that can be used as a flag, as processing unit identifiers, or as a processor index]);.

Claim 18 is similar to claim 7.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132